DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, pages 1-10, filed 12/01/ 2020, with respect to the claims 1-10, Amended Claims 1-5, 7, 9, and 10, and Replacement Drawing sheets 1-15, have been fully considered. The argument with regard to the drawings is persuasive. Therefore, the objection to the drawings is withdrawn.  Regarding the objection of claim 1 under 35 U.S.C. § 112(f) for term “a travel route generation unit” is persuasive because “a travel route generation unit” based on positioning signals received from GPS satellites is a device which is well known in the art. Therefore, the objection of claim 1 based upon the term “a travel route generation unit” is withdrawn. Furthermore, the argument to objections of claims under 35 U.S.C. § 112(f) for term; “an identifying unit” in claim 1, has been fully considered and the Examiner respectfully disagrees. The term “an identifying unit”  does not contain the required language for the corresponding structure within the claim. Furthermore, the term requires the reader to interpret the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore the objections of claims under 35 U.S.C. § 112(f) for term “an identifying unit” in claim 1, as well as “a scan matching navigation position calculation unit” in claims 4 and 10, “a designation unit” in claims 5 and 9, and “an integration unit” in claim 6, are not withdrawn. The arguments regarding the rejection under 35 U.S.C. § 112(b), and amended claims for term “outer periphery region” in claims 1, 2, 9, and 10, have been fully considered and are not persuasive. Although the term “region in” is stricken from of the workplace is included in a detection area by the non-contact sensor is generated”, this claim text does not clearly define the outer periphery described within the cited paragraphs from the specification. The claims as written provide no previous definition or detection of an outer periphery. The outer periphery can be reasonably interpreted as a sensor detecting range extending outward from the sensor which is mounted on the work machine or a specified maximum and/or minimum distance from the operating work machine. Therefore, the rejection for the term “outer periphery” in claims 1, 2, 9, and 10, is not withdrawn. In addition, it is not clear within the claim text what is being defined by “a travel route that passes an outer periphery of…”.  This limitation of the claim can be reasonably interpreted as travel along the outer periphery or passing (e.g. travel beyond) the outer periphery limits and/or boundary. The rejection under 35 U.S.C. § 112(b) is written below. Applicant’s arguments and amendments, with respect to claims 1-10, which were rejected under 35 U.S.C. § 103  have been fully considered and are persuasive.  Therefore, the rejection of claims 1-10 under 35 U.S.C. § 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) ANDERSON, US 20120095651, LARSSON et al., US 20110066313, and previously disclosed prior art reference Braunstein. The grounds for rejection in view of amended claims are provided below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
an identifying unit in claim 1
a scan matching navigation position calculation unit in claim 4
a designation unit in claim 5
an integration unit in claim 6 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “outer periphery” in claims 1, 2, 9, and 10, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Does the “outer periphery” include any region which is 
The term “route that passes” in claims 1, 2, 9, and 10, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term “route that passes” can be interpreted as travelling along the outer periphery limits and/or boundary or “route that passes” can be interpreted as passing (e.g. travel beyond) the outer periphery limits and/or boundary.
The term "is accurate and to be accurate" in claims 1, 9, and 10, is a relative term which renders the claim indefinite.  The term "is accurate and to be accurate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What one person or manufacturer defines as "is accurate and to be accurate", a second person or manufacturer may not and therefore the claim is not clear. Is the term "is accurate and to be accurate" as used in the claims, relative to a minimum threshold of percent error from one sensor to the other or a maximum allowable deviation for the vehicle position?
Claims 3-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to being dependent upon claims 1 and 2.
The claims have been interpreted as best understood by the Examiner.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSON, US 20120095651, herein further known as Anderson, in view of LARSSON et al., US 20110066313, herein further known as Larsson.
Regarding Claim 1, Anderson discloses a system comprising a position detecting device (paragraph 27, a Global Positioning System (GPS) receiver) configured to detect a position of a work machine (paragraph 5, dump truck) traveling in a workplace (paragraph 6, work site that includes a path plan for each of the plurality of machines (i.e. work machine) that maintains the line-of-sight communication between the plurality of machines by taking into account a topography for the work site, based on positioning signals received from GPS satellites; a non-contact sensor (paragraph 133, a plurality of coordinated machines advantageously allows for the possibility of using a plurality of different mechanisms (e.g., GPS, imaging (i.e. a non-contact sensor), lidar (i.e. a non-contact sensor)) that allow for recovery from a plurality of different types of errors that may be encountered) configured to detect, in a non-contact manner, an object existing in the workplace (paragraph 40, dynamic conditions impact the movement of a vehicle including detection of an obstacle, detection of a new object or objects in the environment; at least one processor; at least one memory including computer program code, wherein the computer program code, when executed by operation of the at least one processor (paragraph 48, configurations, functions, processing units (i.e. processor), causes the work machine management system to: determine with a determination unit whether the position detecting device is accurate; accumulate information for new map data on existence and a position of the object existing in the workplace on the basis of detection data obtained by the position detecting device and detection data obtained by the non-contact sensor, when the position detecting device is determined to be accurate (paragraph 69-70, Sensor processing algorithms 604 (i.e. determination unit) analyze sensor data for accuracy with global positioning data from global positioning system receiver (i.e. position detecting device) and processing algorithms 604 receive the sensor data from the global positioning system, visible cameras (i.e. non-contact sensor), and lidar (i.e. non-contact sensor), and fuse them together using a simple average of distances and angles to determine the relative position).
However Anderson does not explicitly disclose identify with an identifying unit perfection of map data in accordance with a ratio between a colored grid and a non-colored grid in an area of the map data; and generate with a travel route generation unit a travel route where the work machine travels on the basis of the perfection of the new map data identified by the identifying unit, wherein the map data allows a position of the work machine to be calculated by matching the map data with the detection data obtained by the non-contact sensor, and in a case where the perfection of the map data is low, a travel route that passes an outer periphery of the workplace is included in a detection area by the non-contact sensor is generated.
identify with an identifying unit perfection of map data in accordance with a ratio between a colored grid and a non-colored grid in an area of the map data; and generate with a travel route generation unit a travel route where the work machine travels on the basis of the perfection of the new map data identified by the identifying unit, wherein the map data allows a position of the work machine to be calculated by matching the map data with the detection data obtained by the non-contact sensor, and in a case where the perfection of the map data is low, a travel route that passes an outer periphery of the workplace is included in a detection area by the non-contact sensor is generated (paragraph 41- 45, laser scanner image FIG. 3A depicts colored and non-colored map data surfaces including errors from light reflected away, wherein FIG. 3B these error surfaces were removed, automated verification of the maps by computer program measure for how well the maps agree with the recorded transmitter data, and determine whether the maps generated for a route are good enough  (i.e. identify perfection of map data) to use during autonomous tramming (i.e. a travel route) and the same information used to generate the maps can be used to verify that they are of good quality (i.e. identify perfection of map data), during the route generating, movement of the machine is calculated based on the recorded information from the transmitters (i.e. map data allows a position of the work machine to be calculated), the conformity of the maps to the reality is obtained by letting a mathematical model of the machine used in the route recording estimates its position on the map step by step in a simulated environment, see also at least FIGS 3A and 3B, if the map is correct, the expected and the measured values from the laser range scanners will be in good agreement, and the difference between the expected and the measured value is thus a good measure of how well one or more maps represent the reality (wherein reality of workplace is represented by the colored and non-colored areas on maps 3A and 3B) (i.e. workplace is included in a detection area by the non-contact sensor), AND claim 9, representation of the environment comprises a representation of boundary surfaces (i.e. outer periphery of the workplace) between rock and tunnels or other type of empty space underground).
Therefore, from the teaching of Larsson it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Anderson to include a ratio between a colored grid and a non-colored grid in an area of the map data; and generate with a travel route generation unit a travel route where the work machine travels on the basis of the perfection of the new map data identified by the identifying unit, and position the work machine calculated by matching the map data with the detection data obtained by the non-contact sensor, and in a case where the perfection of the map data is low, utilize a travel route that passes an outer periphery of the workplace in a detection area by the non-contact sensor in order to mitigate operational
errors in an environment where margin of error in operation may be extremely small as the machines operate autonomously without operator control.
Regarding claim 2, the combination of Anderson and Larsson disclose all elements of claim 1 above.
However, Anderson does not explicitly disclose a system wherein the travel route generation unit includes a first travel route that passes at least a center region from a first position to a second position in the workplace, and a second travel route that passes an outer periphery region from the first position to the second position in the workplace, and in a case where the identifying unit determines that accuracy of map data in the second travel route is low, the travel route generation unit generates a travel so as to make the work machine preferentially pass the second travel route
the travel route generation unit includes a first travel route that passes at least a center region from a first position to a second position in the workplace, and a second travel route that passes an outer periphery region from the first position to the second position in the workplace, and in a case where the identifying unit determines that accuracy of map data in the second travel route is low (paragraph 41-49, determine whether the maps generated for a route are good enough (claim 1 above)), the travel route generation unit generates a travel so as to make the work machine preferentially pass the second travel route (paragraph 49, data from the laser distance scanners is calculated using the estimated position of the machine and the map(s) making up the route, in this case, the map, a simulated light beam's path is followed from a source and the scanner's estimated position on the map, AND paragraph 59, a route can consist of not just one, but a number of consecutive map segments (i.e. at least a center region), and the present invention works just as well regardless of how many maps are used for a route (i.e. a second travel route that passes an outer periphery region), or the type of map. This also means that some map segments along the route may be rejected, while others are accepted (i.e. generates a travel so as to make the work machine preferentially pass the second travel route).
Therefore, from the teaching of Larsson it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Anderson to include a route generation unit which includes a first travel route that passes at least a center region from a first position to a second position in the workplace, and a second travel route that passes an outer periphery region from the first position to the second position in the workplace, and in a case where the identifying unit determines that accuracy of map data in the second travel route is low, 
errors in an environment where margin of error in operation may be extremely small as the machines operate autonomously without operator control.
Regarding claim 3, the combination of Anderson and Larsson disclose all elements of claim 2 above.
Anderson further discloses a system wherein the map data includes at least one of: a travel route in which the non-contact sensor cannot detect the object (paragraph 28, when the sensors such as radar, lidar, and vision are used to locate obstacles and other features in the environment, conditions such as dust, precipitation, and fog can limit the range (i.e. cannot detect) or quality of these line-of-site sensors in a given machine); a travel route in which the map data cannot be created; a travel route in which a ratio of a region where the object is detected in a vicinity of the second travel route is a predetermined value or less; and a travel route in which the work machine has traveled on the second travel route predetermined number of times or less.
However, Anderson does not explicitly disclose a system wherein the second travel route having low perfection.
Larsson teaches a system wherein the second travel route having low perfection (paragraph 41-44, automated verification of the maps by computer program measure for how well the maps agree with the recorded transmitter data, and determine whether the maps generated for a route are good enough  (i.e. route having low perfection) to use during autonomous tramming).

Regarding claim 4, the combination of Anderson and Larsson disclose all elements of claim 1 above.
Anderson discloses further a system comprising the at least one memory including computer program code, wherein the computer program code, when executed by operation of the at least one processor, causes the work machine management system to: calculate with a scan matching navigation position calculation unit (paragraph 60, Dead reckoning 508) a position of the work machine by matching a detection result obtained by the non-contact sensor with the map data (paragraph 63, sensor system 500 may obtain visual data from visible light camera 512, data about the distance of the vehicle in relation to objects in the environment from two dimensional/three dimensional lidar 506 (i.e. detection result obtained by the non-contact sensor), and location data of the vehicle (i.e.  position of the work machine) in relation to a map from global positioning system 502 (i.e. map data), see also at least FIG. 5).
However, Anderson does not explicitly disclose a system wherein the scan matching navigation position calculation unit calculates estimation perfection or likelihood of a calculation result, the map data identifying unit identifies perfection of map data on the basis of a calculation result of the estimation perfection or the likelihood, and the travel route generation unit generates the travel route where the work machine travels on the basis of the perfection of the map data identified by the identifying unit.
calculates estimation perfection or likelihood of a calculation result, the map data identifying unit identifies perfection of map data on the basis of a calculation result of the estimation perfection or the likelihood, and the travel route generation unit generates the travel route where the work machine travels on the basis of the perfection of the map data identified by the identifying unit (paragraph 41-44, automated verification of the maps by computer program measure for how well the maps agree with the recorded transmitter data, and determine whether the maps generated for a route are good enough  (i.e. perfection of the map data) to use during autonomous tramming (i.e. travel route) and the same information used to generate the maps).
Therefore, from the teaching of Larsson it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Anderson to include calculating estimation perfection on the basis of a calculation result of the estimation perfection or the likelihood, and the travel route generation unit generates the travel route where the work machine travels on the basis of the perfection of the map data identified by the identifying unit in order to mitigate operational errors in an environment where margin of error in operation may be extremely small as the machines operate autonomously without operator control.
Regarding claim 7, the combination of Anderson and Larsson disclose all elements of claim 1 above.
However, Anderson does not explicitly disclose a system wherein when the identifying unit determines that perfection of the map data in the workplace is high, the travel route generation unit sets, to the first travel route, a travel route along which the work machine travels in the workplace.
when the identifying unit determines that perfection of the map data in the workplace is high, the travel route generation unit sets, to the first travel route, a travel route along which the work machine travels in the workplace (paragraph 53-55, cases where the map's agreement with reality is good (i.e. perfection of the map data in the workplace is high), the measure determined at step 405 will be low, when the measure a has been determined, the process goes on to step 406, When all data is reviewed the process goes on
to step 407, where the measure found in step 406 is compared, and if the measure is less than the threshold value found for all measures (YES), the process goes on to step 408, where it is found that the map is approved for autonomous navigation (i.e. travel route generation unit sets to the first travel route), see also at least FIG. 4).
Therefore, from the teaching of Larsson it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Anderson to include the identifying unit determining that perfection of the map data in the workplace is high, and the travel route generation unit sets, to the first travel route, a travel route along which the work machine travels in the workplace in order to mitigate operational errors in an environment where margin of error in operation may be extremely small as the machines operate autonomously without operator control.
Regarding claim 8, the combination of Anderson and Larsson disclose all elements of claim 1 above.
Anderson further discloses a work machine comprising the work machine management system (paragraph 46, vehicle 300 (i.e. work machine) includes machine controller 302 (i.e. machine management system), steering system 304, braking system 306, propulsion system 308, sensor system 310, and communication unit 312, 
Claims 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Anderson and Larsson, in view of BRAUNSTEIN et al., US 9,008,886, herein further known as Braunstein.
Regarding claim 5, the combination of Anderson and Larsson disclose all elements of claim 1 above including the system comprising the at least one memory including computer program code, wherein the computer program code, when executed by operation of the at least one processor,
However, Anderson does not explicitly disclose the system causes the work machine management system to: designate with a designation unit accuracy of the map data per area or per travel route, wherein the identifying unit identifies accuracy of the map data on the basis of information on accuracy of map data obtained from the designation unit.
Braunstein teaches a system causes the work machine management system to: designate with a designation unit accuracy of the map data per area or per travel route, wherein the identifying unit identifies accuracy of the map data on the basis of information on accuracy of map data obtained from the designation unit (column 11, lines 25-30, at step 320, on-board controller 20 may determine the calibration need and communicate the calibration need to worksite management system 38. Once on-board controller 20 has identified a particular vehicle model as needing to be calibrated, and a particular aspect of the vehicle model has been identified as needing to be calibrated AND column 11, lines 64-66, Quantifying a calibration need, may include assigning numerical values to various characteristics. In this way, the closeness of a match involving multiple characteristics may be gauged by a calculated percent, (see also at least FIG. 3)).

Regarding claim 6, the combination of Anderson and Larsson disclose all elements of claim 1 above.
Anderson further discloses a system comprising a first work machine and a second work machine (paragraph 26, relative machine location and global position information are transmitted from the first machine to the second machine).
However, Anderson does not explicitly disclose a system comprising a first work machine and a second work machine, the at least one memory including computer program code, wherein the computer program code, when executed by operation of the at least one processor, causes the work machine management system to: create with an integration unit integrated map data by integrating first map data with second map data, in which the first map data is created on the basis of detection data obtained by the position detecting device and detection data obtained by the non-contact sensor provided in the first work machine, and the second map data is created on the basis of detection data obtained by the position detecting device and detection data obtained by the non-contact sensor provided in the second work machine.
Braunstein teaches a system comprising a first work machine and a second work machine, the at least one memory including computer program code, wherein the computer program code, when executed by operation of the at least one processor, causes the work machine management system to: create with an integration unit integrated map data by integrating first map data with second map data, in which the first map data is created on the basis of detection data obtained by the position detecting device and detection data obtained by the non-contact sensor provided in the first work machine, and the second map data is created on the basis of detection data obtained by the position detecting device and detection data obtained by the non-contact sensor provided in the second work machine. (column 7, lines 17-21, worksite management system 38 may include components configured to monitor, record, condition, store, index, process, and/or communicate information received from sensors 18, sensors 22, and/or on-board controller 20 of all machines 10 (i.e. second work machine) at worksite 11).
Therefore, from the teaching of Braunstein, it would be obvious to one of  ordinary skill in the art at the time the invention was made to modify Anderson to integrate the map data of all work machines to operate safely and efficiently on the worksite.
Regarding claim 9, the combination of Anderson, Larsson, and Braunstein disclose a system comprising position detecting device configured to detect a position of a work machine traveling in a workplace, based on positioning signals received from GPS satellites; a non-contact sensor configured to detect, in a non-contact manner, an object existing in the workplace; at least one processor; at least one memory including computer program code, wherein the computer program code, when executed by operation of the at least one processor, causes the work machine management system to: determine with a determination unit whether the position detecting device is accurate; accumulate information for new map data on existence and a position of the object existing in the workplace on the basis of detection data obtained by the position detecting device and detection data obtained by the non-contact sensor, when the position detecting device is determined to be accurate, and in accordance with a ratio between a colored grid and a non-colored grid in an area of the map data, wherein the map data allows a position of the work machine to be calculated by matching the map data with the detection data obtained by the non-contact sensor, and in a case where the perfection of the map data is low, a travel route that passes an outer periphery region in the workplace is generated.
However, Anderson does not explicitly disclose a system to designate with a designation unit perfection of map data, in a travel route, generate with a travel route generation unit a travel route so as to make the work machine preferentially pass the travel route on the basis of the perfection of information from the designation unit.
Braunstein teaches a system to designate with a designation unit perfection of map data, in a travel route, generate with a travel route generation unit a travel route so as to make the work machine preferentially pass the travel route on the basis of the perfection of information from the designation unit (Column 3, lines 52-59, machine 10 may embody an autonomous mobile machine. An "autonomous" machine refers to an unmanned machine that includes on-board and/or off-board computers, processors, and/or other electronic controllers which, based on input from various machine sensors, stored data, and control algorithms, provides outputs to control various machine systems such as steering, braking and propulsion to accomplish desired tasks AND column 7, lines 17-21, worksite management system 38 may determine if space exists within worksite 11 for construction of a site matching the calibration needs of machine 10. If such a space is found (Step 470--Yes), similar to Step 460, worksite management system 38 may direct machines 42 to the selected space to construct).
Therefore, from the teaching of Braunstein, it would be obvious to one of ordinary skill in the art at the time the invention was made to modify Anderson to include make the work machine preferentially pass the travel route on the basis of the perfection 
Regarding claim 10, the combination of Anderson, Larsson, and Braunstein disclose a system comprising a position detecting device configured to detect a position of a work machine traveling in a After Final Office Action of April 30, 2020workplace, based on positioning signals received from GPS satellites; a non-contact sensor configured to detect, in a non-contact manner, an object existing in the workplace; at least one processor; at least one memory including computer program code, wherein the computer program code, when executed by operation of the at least one processor, causes the work machine management system to: determine with a determination unit whether the position detecting device is accurate; accumulate information for new map data on existence and a position of the object existing in the workplace on the basis of detection data obtained by the position detecting device and detection data obtained by the non-contact sensor, when the position detecting device is determined to be accurate, identify with an identifying unit perfection of map data in accordance with a ratio between a colored grid and a non-colored grid in an area of the map data; calculate with a scan matching navigation position calculation unit a position of the work machine by matching a detection result obtained by the non-contact sensor with the map data; generate with a travel route generation unit a travel route that causes the work machine to pass the travel route both in the case where the position detecting device is effective and in the case where the position detecting device is not effective, wherein the map data allows a position of the work machine to be calculated by matching the map data with the detection data obtained by the non-contact sensor, and in a case where the perfection of the map data is low, a travel route that passes an outer periphery region in the workplace is generated.
Anderson further discloses a system to control with a travel controller travel of the work machine on the basis of a detection result obtained by the position detecting device in a case where the position detecting device is effective, and configured to control travel of the work machine on the basis of a calculation result obtained by the scan matching navigation position calculation unit in a case where the position detecting device is not effective (paragraph 26-27, sensing signals such as radar, lidar, and vision on a machine can locate another machine (e.g. object) relative to the first machine's position and orientation. "Position" and "Positioning", as used herein, comprise location, orientation, heading, speed, etc., a Global Positioning System (GPS) receiver which does not provide accurate position due to satellite signals being blocked or attenuated by buildings, trees, hills, and the like, AND paragraph 63, sensor system 500 may obtain visual data from visible light camera 512, data about the distance of the vehicle in relation to objects in the environment from two dimensional/three dimensional lidar 506 (i.e. detection result obtained by the non-contact sensor), and location data of the vehicle (i.e.  position of the work machine) in relation to a map from global positioning system 502 (i.e. previous map data), see also at least FIG. 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO 892 form.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).



/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                            
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669